Exhibit 10.18

 
PERFORMANCE SHARE AGREEMENT


pursuant to the


CHESAPEAKE UTILITIES CORPORATION
PERFORMANCE INCENTIVE PLAN




On January 23, 2008, (the “Grant Date”), Chesapeake Utilities Corporation, a
Delaware corporation (the “Company”), has granted to Beth W. Cooper (the
“Grantee”), who resides at 46 Milbourn Manor Drive, Wyoming, DE 19934, a
Performance Share Award on the terms and subject to the conditions of this
Performance Share Agreement.
 
Recitals


WHEREAS, the Chesapeake Utilities Corporation Performance Incentive Plan (the
“Plan”) has been duly adopted by action of the Company's Board of Directors (the
“Board”) on February 24, 2005, and approved by the Shareholders of the Company
at a meeting held on May 5, 2005; and


WHEREAS, the Plan is effective January 1, 2006; and


WHEREAS, the Committee of the Board of Directors of the Company referred to in
the Plan (the “Committee”) has determined that it is in the best interests of
the Company to grant the Performance Share Award described herein pursuant to
the Plan; and


WHEREAS, the shares of the Common Stock of the Company (“Shares”) that are
subject to this Agreement, when added to the other shares of Common Stock that
are subject to awards granted under the Plan, do not exceed the total number of
shares of Common Stock with respect to which awards are authorized to be granted
under the Plan.



Agreement


It is hereby covenanted and agreed by and between the Company and the Grantee as
follows:


Section 1.                                Performance Share Award and
Performance Period


The Company hereby grants to the Grantee a Performance Share Award as of the
Grant Date.  As more fully described herein, the Grantee may earn up to 4,000
Shares upon the Company's achievement of the performance criteria set forth in
Section 2 (the “Performance Shares”) over the performance period from January 1,
2008 to December 31, 2010 (the “Performance Period”).  This Award has been
granted pursuant to the Plan; capitalized terms used in this agreement which are
not specifically defined herein shall have the meanings ascribed to such terms
in the Plan.


Section 2.                      Performance Criteria and Terms of Share Award


(a) The Committee selected and established in writing performance criteria for
the Performance Period, which, if met, may entitle the Grantee to some or all of
the Performance Shares under this Award.  If this Award is intended by the
Committee to comply with the exception from Code Section 162(m) for qualified
performance-based compensation for Grantees who are “Covered Employees” as
defined in Code Section 162(m), the performance criteria established shall be
based on one or more Performance Goals selected by the Committee in writing
within 90 days following the first day of the Performance Period (or, if
earlier, before 25% of that period has elapsed), and at a time when the outcome
relative to the attainment of the performance criteria is not substantially
certain.  As soon as practicable after the Company’s independent auditors have
certified the Company’s financial statements for each fiscal year of the Company
in the Performance Period, the Committee shall determine for purposes of this
Agreement the Company’s (1) total shareholder return, defined as the cumulative
total return to shareholders (“Shareholder Value”), (2) growth in long-term
earnings, defined as the growth in total capital expenditures as a percentage of
total capitalization (“Growth”) and (3) earnings performance, defined as average
return on equity (“RoE”), in accordance with procedures established by the
Committee.  The Shareholder Value, Growth and RoE (each a “Performance Metric”
and collectively, the “Performance Metrics”) shall be determined by the
Committee in accordance with the terms of the Plan and this Agreement based on
financial results reported to shareholders in the Company’s annual reports and
shall be subject to adjustment by the Committee for extraordinary events during
the Performance Period, as applicable.  Both the Shareholder Value and the
Growth Performance Metrics will be compared to those of the peer group
consisting of gas utility companies listed in the Edward Jones Natural Gas
Distribution Group (the “Peer Group”) for the Performance Period and Awards will
be determined according to the schedule in subsection (b) below.  For the
average RoE Performance Metric, the Company’s performance will be compared to
pre-determined RoE thresholds established by the Committee.  At the end of the
Performance Period, the Committee shall certify in writing the extent to which
the Performance Goals were met during the Performance Period for Awards for
Covered Employees.  If the Performance Goals for the Performance Period are met,
Covered Employees shall be entitled to the Award, subject to the Committee’s
exercise of discretion to reduce any Award to a Covered Employee based on
business objectives established for that Covered Employee or other factors as
determined by the Committee in its sole discretion.  The Committee shall
promptly notify the Grantee of its determination.


(b) The Grantee may earn 50 percent or more of the target award of 3,200
Performance Shares (the “Target Award”) up to a maximum number of Performance
Shares set forth in Section 1 above (the “Maximum Award”) based upon achievement
of threshold and target levels of performance against the Performance Metrics
established for the Performance Period .  The Committee shall confirm the level
of Award attained for the Performance Period after the Company’s independent
auditors have certified the Company’s financial statements for each fiscal year
of the Company in the Performance Period.


(c)           Once established, the performance criteria identified above
normally shall not be changed during the Performance Period.  However, if the
Committee determines that external changes or other unanticipated business
conditions have materially affected the fairness of the goals, or that a change
in the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or acquisitions or
divestitures of subsidiaries or business units, or other events or circumstances
materially affect the performance criteria or render the performance criteria
unsuitable, then the Committee may approve appropriate adjustments to the
performance criteria (either up or down) during the Performance
Period.  Notwithstanding the foregoing, no changes shall be made to an Award
intended to satisfy the requirements of Code Section 162(m) if such changes
would affect the qualification of the Award as performance-based compensation
within the meaning of Code Section 162(m).


(d)           Performance Shares that are earned by the Grantee pursuant to this
Section 2 shall be issued promptly, without payment of consideration by the
Grantee, within 2 ½ months of the end of the Performance Period.  The Grantee
shall have the right to vote the Performance Shares and to receive the dividends
distributable with respect to such Shares on and after, but not before, the date
on which the Grantee is recorded on the Company's ledger as holder of record of
the Performance Shares (the “Issue Date”).  If, however, the Grantee receives
Shares as part of any dividend or other distribution with respect to the
Performance Shares, such Shares shall be treated as if they are Performance
Shares, and such Shares shall be subject to all of the terms and conditions
imposed by this Section 2.  Notwithstanding the foregoing, the Grantee shall be
entitled to receive an amount in cash, equivalent to the dividends that would
have been paid on the awarded Performance Shares from the Grant Date to the
Issue Date for those Performance Shares actually earned by the Grantee during
the applicable Performance Period.  Such dividend equivalents shall be payable
at the time such Performance Shares are issued.



--------------------------------------------------------------------------------


(e)           The Performance Shares will not be registered for resale under the
Securities Act of 1933 or the laws of any state except when and to the extent
determined by the Board pursuant to a resolution.  Until a registration
statement is filed and becomes effective, however, transfer of the Performance
Shares shall require the availability of an exemption from such registration,
and prior to the issuance of new certificates, the Company shall be entitled to
take such measures as it deems appropriate (including but not limited to
obtaining from the Grantee an investment representation letter and/or further
legending the new certificates) to ensure that the Performance Shares are not
transferred in the absence of such exemption.


(f)             In the event of a Change in Control, as defined in the Plan,
during the Performance Period, the Grantee shall earn the Maximum Award of
Performance Shares set forth in this Section 2, as if all performance criteria
were satisfied, without any pro ration based on the proportion of the
Performance Period that has expired as of the date of such Change in Control.


(g)           If, during the Performance Period, the Grantee is separated from
employment, Performance Shares shall be deemed earned or forfeited as follows:


(1)           Upon voluntary termination by the Grantee or termination by the
Company for failure of job performance or other just cause as determined by the
Committee, all unearned Performance Shares shall be forfeited immediately;


(2)           If the Grantee separates from employment by reason of death or
total and permanent disability (as determined by the Committee), the number of
Performance Shares that would otherwise have been earned at the end of the
Performance Period shall be reduced by pro rating such Performance Shares based
on the proportion of the Performance Period during which the Grantee was
employed by the Company, unless the Committee determines that the Performance
Shares shall not be so reduced;


(3)           Upon retirement by the Grantee at age 55 or thereafter, all
unearned Performance Shares shall be forfeited immediately.
 
(h) The Grantee shall be solely responsible for any federal, state and local
taxes of any kind imposed in connection with the vesting or delivery of the
Performance Shares.  Prior to the transfer of any Performance Shares to the
Grantee, the Grantee shall remit to the Company an amount sufficient to satisfy
any federal, state, local and other withholding tax requirements.  The Grantee
may elect to have all or part of any withholding tax obligation satisfied by
having the Company withhold Shares otherwise deliverable to the Grantee as
Performance Shares, unless the Committee determines otherwise by resolution.  If
the Grantee fails to make such payments or election, the Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct
from any payments of any kind otherwise due to the Grantee any taxes required by
law to be withheld with respect to the Performance Shares.  In the case of any
amounts withheld for taxes pursuant to this provision in the form of Shares, the
amount withheld shall not exceed the minimum required by applicable law and
regulations.


(i)           Notwithstanding any other provision of this Agreement, if any
payment or distribution (a "Payment") by the Company or any other person or
entity to or for the benefit of the Grantee is determined to be an  "excess
parachute payment" (within the meaning of Code Section 280G(b)(1) or any
successor provision of similar effect), whether paid or payable or distributed
or distributable pursuant to this Agreement or otherwise, then the Grantee’s
benefits under this Agreement may, unless the Grantee elects otherwise pursuant
to his employment agreement, be reduced by the amount necessary so that the
Grantee’s total "parachute payment" as defined in Code Section 280G(b)(2)(A)
under this and all other agreements will be $1.00 less than the amount that
would be a "parachute payment".  The payment of any “excess parachute payment”
pursuant to this paragraph shall also comply with the terms of the Grantee’s
employment agreement.



Section 3.                                Additional Conditions to Issuance of
Shares


Each transfer of Performance Shares shall be subject to the condition that if at
any time the Committee shall determine, in its sole discretion, that it is
necessary or desirable as a condition of, or in connection with, transfer of
Performance Shares (i) to satisfy withholding tax or other withholding
liabilities, (ii) to effect the listing, registration or qualification on any
securities exchange or under any state or federal law of any Shares deliverable
in connection with such exercise, or (iii) to obtain the consent or approval of
any regulatory body, then in any such event such transfer shall not be effective
unless such withholding, listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


Section 4.                                Adjustment of Shares


(a)           If the Company shall become involved in a merger, consolidation or
other reorganization, whether or not the Company is the surviving corporation,
any right to earn Performance Shares shall be deemed a right to earn or to elect
to receive the consideration into which the Shares represented by the
Performance Shares would have been converted under the terms of the merger,
consolidation or other reorganization.  If the Company is not the surviving
corporation, the surviving corporation (the “Successor”) shall succeed to the
rights and obligations of the Company under this Agreement.


(b)           If any subdivision or combination of Shares or any stock dividend,
capital reorganization or recapitalization occurs after the adoption of the
Plan, the Committee shall make such proportionate adjustments as are appropriate
to the number of Performance Shares to be earned in order to prevent the
dilution or enlargement of the rights of the Grantee.


Section 5.                                No Right to Employment


Nothing contained in this Agreement shall be deemed by implication or otherwise
to confer upon the Grantee any right to continued employment by the Company or
any affiliate of the Company.


Section 6.                                Notice


Any notice to be given hereunder by the Grantee shall be sent by mail addressed
to Chesapeake Utilities Corporation, 909 Silver Lake Boulevard, Dover, Delaware
19904, for the attention of the Committee, c/o the Corporate Secretary, and any
notice by the Company to the Grantee shall be sent by mail addressed to the
Grantee at the address of the Grantee shown on the first page hereof.  Either
party may, by notice given to the other in accordance with the provisions of
this Section, change the address to which subsequent notices shall be sent.


Section 7.                                Beneficiary Designation


Grantee may designate a beneficiary to receive any Performance Shares to which
Grantee is entitled which vest as a result of Grantee’s death.  Grantee
acknowledges that the Company may exercise all rights under this Agreement and
the Plan against Grantee and Grantee’s estate, heirs, lineal descendants and
personal representatives and shall not be limited to exercising its rights
against Grantee’s beneficiary.


Section 8.                                Assumption of Risk


It is expressly understood and agreed that the Grantee assumes all risks
incident to any change hereafter in the applicable laws or regulations or
incident to any change in the market value of the Performance Shares.


Section 9.                                Terms of Plan


This Agreement is entered into pursuant to the Plan (a copy of which has been
delivered to the Grantee).  This Agreement is subject to all of the terms and
provisions of the Plan, which are incorporated into this Agreement by reference,
and the actions taken by the Committee pursuant to the Plan.  In the event of a
conflict between this Agreement and the Plan, the provisions of the Plan shall
govern.  All determinations by the Committee shall be in its sole discretion and
shall be binding on the Company and the Grantee.


Section 10.                                Governing Law; Amendment


This Agreement shall be governed by, and shall be construed and administered in
accordance with, the laws of the State of Delaware (without regard to its choice
of law rules) and the requirements of any applicable federal law.  This
Agreement may be modified or amended only by a writing signed by the parties
hereto.
 
 
Section 11.                                Action by the Committee


The parties agree that the interpretation of this Agreement shall rest
exclusively and completely within the sole discretion of the Committee.  The
parties agree to be bound by the decisions of the Committee with regard to the
interpretation of this Agreement and with regard to any and all matters set
forth in this Agreement.  The Committee may delegate its functions under this
Agreement to an officer of the Company designated by the Committee (hereinafter
the “Designee”).  In fulfilling its responsibilities hereunder, the Committee or
its Designee may rely upon documents, written statements of the parties or such
other material as the Committee or its Designee deems appropriate.  The parties
agree that there is no right to be heard or to appear before the Committee or
its Designee and that any decision of the Committee or its Designee relating to
this Agreement shall be final and binding unless such decision is arbitrary and
capricious.
 
 
Section 12.                                Terms of Agreement


This Agreement shall remain in full force and effect and shall be binding on the
parties hereto for so long as any Performance Shares issued to the Grantee under
this Agreement continue to be held by the Grantee.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name, and the Grantee has executed the same in evidence of the
Grantee's acceptance hereof, upon the terms and conditions herein set forth, as
of the day and year first above written.


CHESAPEAKE UTILITIES CORPORATION




By:                                                                




Its:                                                                



                                           Grantee:










